Citation Nr: 0923093	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, 
prior to December 9, 2008, for posttraumatic stress disorder 
(PSD).  

2.  Entitlement to a rating in excess of 50 percent for PSD 
from December 9, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The appellant served on active duty from August 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2008, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that service connection for PSD was granted 
in an April 2005 rating decision, and a 30 percent evaluation 
was assigned from August 12, 2004.  In January 2009, the 
evaluation was increased to 50 percent, from December 9, 
2008.  The Board notes that since the increase to 50 percent 
did not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to December 9, 2008, the appellant's PSD is 
manifested by symptoms resulting in social and occupational 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

2.  From December 9, 2008, PSD is manifested by symptoms 
resulting in no more than occupational and social impairment 
with reduced reliability and productivity.  




CONCLUSIONS OF LAW

1.  Prior to December 9, 2008, the criteria for an initial 
rating in excess of 30 percent for PSD have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130, Code 9411 (2008).

2.  From December 9, 2008, the criteria for a rating in 
excess of 50 percent for PSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The October 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement the claimant took 
issue with the initial 30 percent disability rating and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
treatment records, and identified private medical records, 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also afforded examinations in March 2005 and 
December 2008.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2009.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.  

The severity of PSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2008).  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2008).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings at different times, based on facts 
found, will also be considered.  Hart v. Mansfield, 21 Vet 
App 505 (2007).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the November 2008 remand.  Thus, the Board is 
able to proceed with a decision.  

In addition, the Board notes that the appellant has appealed 
an initial evaluation.  See Fenderson v. West, 12 Vet. App. 
119 (1998); Hart v. Mansfield, 21 Vet App 505 (2007).  The 
AOJ has assigned staged ratings, that is, different 
evaluations for different periods, based on the facts found.  

In that regard, service connection for PSD was established in 
an April 2005 rating decision, and a 30 percent evaluation 
was assigned from August 12, 2004.  A January 2009 rating 
decision shows that the AOJ increased the rating for PSD to 
50 percent, from December 9, 2008.  Thus, the question is 
whether a rating in excess of 30 percent is warranted, prior 
to December 9, 2008, and whether a rating in excess of 50 
percent is warranted from December 9, 2008.  

In this case, there is both positive and negative that has 
been weighed.  In so doing, the Board finds that a rating in 
excess of 30 percent is not warranted, prior to December 9, 
2008, for PSD.  The Board further finds that a rating in 
excess of 50 percent is not warranted for PSD from December 
9, 2008.  

During the relevant period, GAF scores have been assigned.  
Although the GAF rating does not fit neatly into the rating 
criteria, the GAF rating is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF rating is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.  

In February 2005, the GAF rating was 60, in March 2005, the 
GAF rating was 65, in May 2005, the GAF rating was 70, in 
November 2005 the GAF rating was 80, in December 2006, the 
GAF rating was 66, in March 2007, the GAF rating was 66 and 
in December 2008, the GAF rating was 45.  In this case, the 
evaluations assigned by the AOJ are supported by the evidence 
and higher evaluations are not warranted during the relevant 
periods.  

Prior to December 2008, the competent evidence establishes 
that a rating in excess of 30 percent is not warranted.  VA 
records, dated in February 2005, note that the appellant 
maintained his employment of 24 years and worked about 45 
hours per week.  In addition, while vague complaints of a 
tendency to isolate and difficulty concentrating secondary to 
thoughts of in-service experiences were noted, the examiner 
reported that the appellant had good coping mechanisms, that 
he presented as stable, and that he was married.  In 
addition, while a somewhat vague, slowed thought process was 
noted, it was linear.  Further, although a slow rate of 
speech was noted, it was of normal tone.  The records further 
reflect good hygiene, a normal range of affect, and no 
suicidal or homicidal ideation.  

In addition, the Board notes that while sleep difficulty was 
noted to be a manifestation of hypervigilance on VA 
examination in March 2005, in February 2005 and on VA 
examination in April 2007, difficulty sleeping was attributed 
to sleep apnea.  Regardless, the Board finds that the 
competent evidence, to include the GAF ratings, establishes 
that the appellant's symptoms do not meet the criteria for a 
rating in excess of 30 percent, prior to December 2008.  

The March 2005 VA examination report notes that he was 
employed as an industrial relations manager, and while he was 
noted to be profoundly detached and estranged from others 
with no close friends, the examiner reported that the 
appellant was motivated in regard to having more successful 
communications.  The Board notes that attempts to 
"strangle" his wife were noted in association with dreams 
related to service.  The VA examiner concluded that there was 
a moderate impact on social and occupational functioning.  

Records, dated in May 2005, note that the appellant was 
stable and that his symptoms had not changed, and fair 
hygiene was noted.  The report notes a normal range of affect 
which was mood congruent, speech was of regular rhythm and 
rate, and he had a goal-directed thought process.  The report 
notes intact cognition, no impulsivity, and fair insight that 
was reliable.  The Board notes that in a November 2005 
record, no complaints in regard to psychiatric issues were 
noted, PSD symptoms were reported to be very attenuated and 
his mood was noted to be good.  In addition, stress was 
associated with legal issues revolving around the 
incarceration of his 22-year old son.  While a December 2005 
record reflects complaints of feeling unsettled about his 
tendency to shun social contact or engagements, it was noted 
that he was not adverse to such contact but was merely 
disinclined, and the examiner noted that he managed well 
considering his PSD symptoms and was stable and maintained a 
good baseline functioning.  

A February 2006 record notes that he was stable and had been 
holding a steady baseline functioning with few problems 
reported.  A transfer in association with his employment was 
noted to be acceptable to the appellant as it would put him 
and his wife closer to their son and family.  Records, dated 
in December 2006, note good insight, judgment and coping 
skills, and only mild-to-moderate bouts of depression and 
stress was attributed to his son's incarceration, not PSD.  

In regard to anxiety, the Board notes the appellant's 
assertions in the March 2006 VA Form 9 that hand tremors were 
secondary to PSD and a separate claim is pending in that 
regard.  Even assuming hand tremors, shown on VA examination 
in April 2007, are a manifestation of anxiety, as indicated 
in a February 2006 record, such does not establish that a 
higher rating is warranted for PSD.  Rather, the competent 
evidence establishes that the appellant's symptoms more 
closely approximate those contemplated in the assignment of 
the 30 percent rating.  

On VA examination in April 2007, normal speech, language, 
attention and concentration were noted and the report notes 
that had continued employment as an industry relations 
manager.  In addition, while a March 2007 VA record notes 
that he appeared anxious, no acute distress was noted.  The 
Board finds that the competent evidence does not establish 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively to 
warrant a higher rating.  

In this case, while there is evidence of occupational and 
social impairment prior to December 2008, the competent 
evidence does not establish flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory, impaired 
abstract thinking.  In addition, his judgment has been noted 
to be good, and he has been employed by the same company for 
many years, with a current position noted to be industry 
relations manager.  The Board finds that the appellant's 
disability picture more nearly approximates that contemplated 
by the 30 percent evaluation and thus, a rating in excess of 
30 percent is not warranted, prior to December 9, 2008.  

In addition, the Board finds that a rating in excess of 50 
percent is not warranted from December 9, 2008.  The 
competent evidence establishes that the appellant does not 
have symptoms severe enough to warrant a higher rating.  
Comparing the appellant's symptoms of PSD to the rating 
schedule, the Board finds that the appellant does not 
manifest or nearly manifest the behavioral elements to 
warrant a higher rating.  

In that regard, the Board notes that on VA examination in 
December 2008, no suicidal ideation was noted, and while 
symptoms, to include hypervigilance were reported, there has 
been no assertion and no evidence of obsessional rituals.  In 
addition, while concentration and judgment were noted to be 
poor and a vacant stare was noted, the appellant was oriented 
times four, recent and remote memory was good and speech was 
coherent and relevant.  In addition, while his affect was 
noted to be sad and anxious, such does not establish near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Rather, the examiner reported that the appellant was able to 
perform activities of daily living well.  In addition, while 
the report notes that the appellant had to work alone, and 
was in danger of being fired due to PSD symptoms, to include 
an inability to work with coworkers and supervisors, the 
record reflects that the appellant has maintained employment 
with the same company for many years and is employed as a 
manager.  

A determination as to the degree of impairment due to PSD 
requires competent evidence.  The appellant is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment due to PSD.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, both positive and negative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that in 
the May 2005 notice of disagreement, the appellant 
specifically asserted that a 50 percent rating reflected the 
severity of his symptoms.  In addition, the Board notes that 
the 50 percent evaluation assigned contemplates the 
appellant's symptoms resulting in occupational and social 
impairment with reduced reliability and productivity, as well 
as time lost from work due to PSD.

The preponderance of the evidence is against a rating in 
excess of 30 percent, prior to December 9, 2008, and against 
a rating in excess of 50 percent for PSD from December 9, 
2008.  Consequently the benefits sought on appeal are denied.

Lastly, in regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected PSD produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, the records show 
that the appellant has consistently been employed.  In 
addition, the competent evidence does not establish that the 
appellant has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The December 2008 VA examination notes 
no hospitalization.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

A rating in excess of 30 percent, prior to December 9, 2008, 
for PSD is denied.  

A rating in excess of 50 percent for PSD from December 9, 
2008, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


